DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-10 drawn to provide a microservice runtime environment to execute one or more microservices associated with the connection established between one or more edge cloud computing devices, classified in H04L67/1065.
II.        Claims 11-20 drawn to provide knowledge to form one or more clusters of the one or more edge cloud computing devices, and; a signaling service configured to dynamically deploy a Signaling Endpoint (SEP) and a Bearer Endpoint (BEP) for the one or more clusters upon receiving a request from the discovery service, classified in H04L41/12.

III.       Claims 21-25 drawn to discovering dynamically other edge cloud computing devices independent of the operating system and network associated with the other edge cloud computing devices; and exposing resource availability, capability, and functionality of the discovered other edge cloud computing devices, classified in H04L67/141. 
  
3.	The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, invention I has separate utility such as provide a microservice runtime environment to execute one or more microservices associated with the connection established between one or more edge cloud computing devices; and invention II has a signaling service configured to dynamically deploy a Signaling Endpoint (SEP) and a Bearer Endpoint (BEP) for the one or more clusters upon receiving a request from the discovery service; and invention III has discovering dynamically other edge cloud computing devices independent of the operating system and network associated with the other edge cloud computing devices; and exposing resource availability, capability, and functionality of the discovered other edge cloud computing devices.
In the instant case, subcombination II has a signaling service configured to dynamically deploy a Signaling Endpoint (SEP) and a Bearer Endpoint (BEP) for the one or more clusters upon receiving a request from the discovery service; and invention III has discovering dynamically other edge cloud computing devices independent of the operating system and network associated with the other edge cloud computing devices; and exposing resource availability, capability, and functionality of the discovered other edge cloud computing devices. See MPEP § 806.05(d).
 The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864